Citation Nr: 1410492	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-39 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, diagnosed as paranoid schizophrenia with major depression, to include whether a claim for service connection should be reconsidered.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.R.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to May 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.  All other evidence contained in the Veteran's Virtual VA claims file has been reviewed by the Board prior to issuing this determination.  The Veterans Benefits Management System file relevant to the Veteran's appeal contains no evidence.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as noted above.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1991 rating decision, the RO denied the Veteran's claim for entitlement to service connection for paranoid schizophrenia with major depression.

2.  Since the August 1991 rating decision, relevant official service department records were associated with the claims file.



CONCLUSIONS OF LAW

1.  The August 1991 rating decision in which the RO denied service connection for paranoid schizophrenia with major depression is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The issue of entitlement to service connection for an acquired psychiatric disorder, diagnosed as paranoid schizophrenia with major depression is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, an August 1991 rating decision denied service connection for paranoid schizophrenia with major depression.  Although notified of the RO's decision in a letter dated later that month, the Veteran did not initiate an appeal.  No new and material evidence was submitted within a year.  38 C.F.R. § 3.156(b).  Thereafter, the claim was denied based on the absence of new and material evidence in March 1992 and June 1992.  Despite being notified of these decisions, the Veteran did not initiate appeals.

These represent final decisions on these claims.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c). 

In October 2009, the Veteran filed a request to reopen the claim.  In this case, additional, relevant evidence associated with the claims file since the initial denial in August 1991 and the last final decision in June 1992 includes official service department records received by VA and associated with the Veteran's claims file in May 2010.  The records consist of the Veteran's service personnel file and show that he was disciplined for his behavior several times during service.  The personnel records were not previously associated with the claims file.  They are relevant because the Veteran alleges that his behavior during service is evidence that his paranoid schizophrenia first manifested therein; personnel records are almost always relevant in a psychiatric disorder claim. Pursuant to 38 C.F.R. § 3.156(c), these additional service records are relevant, and require reconsideration of the claim for service connection.


ORDER

The claim for entitlement to service connection for a psychiatric disorder, diagnosed as paranoid schizophrenia with major depression, is reconsidered; the claim is granted to this extent only.


REMAND

The Board finds that additional development is required in this case.  The Veteran has submitted a February 2010 opinion from his treating physician, in which the physician opines that the Veteran's paranoid schizophrenia likely developed in service but was missed and seen as irritability and a behavioral problem.  However, it is unclear whether this physician had reviewed the Veteran's service records prior to rendering this opinion.  It appears unlikely that the physician had access to the Veteran's personnel records since the opinion is dated in February 2010 and the records were not added to the Veteran's claims file until May 2010.  In addition, the VA physician did not discuss the notation in the Veteran's service treatment records that a mental health evaluation found the Veteran had "good sense."  For these reasons, the Board finds that this opinion is inadequate.  On remand, the VA physician that provided the February 2010 opinion should be contacted and asked to clarify whether he reviewed the Veteran's claims file, to include his service treatment and personnel records, prior to rendering this decision.  If not, the claims file should be sent to him, and he should be asked to provide an addendum opinion.  If that physician is unavailable, the claims file should be provided to a similarly qualified examiner in order to obtain an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA physician that rendered the February 2010 opinion and ask him to provide an addendum opinion.  Request that the physician clarify whether the claims file, to include the service treatment and personnel records, were reviewed prior to that opinion.

If they were not, request the physician to review the claims file and render an opinion as to whether it is at least as likely as not (a 50/50 probability) that the Veteran's paranoid schizophrenia was manifested during service, within one year of separation, or was otherwise related to service.  Request that the physician specifically consider the record of the Veteran's disciplinary proceedings during service as well as his mental health evaluation dated in June 1971.

If that physician is unavailable, the claims file should be submitted to a qualified examiner to provide the opinion.

An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


